Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Brenda Joyce Stidham, who has been disciplined in the State of Texas, is suspended from the practice of law in the State of Illinois for six months and until she is reinstated in Texas. Respondent Brenda Joyce Stidham shall reimburse the Disciplinary Fund for any Client Protection payments arising from her conduct prior to the termination of the period of suspension.